              Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

SCOTTSDALE INSURANCE                               )      CIVIL ACTION NO.
COMPANY,

                         PLAINTIFF,
                                                   )
V.
                                                   )
DVG PUBLIC ADJUSTMENT                              )
SERVICES, LLC                                      )
                                                   )
                         DEFENDANT.                )      JULY 3, 2019

                           COMPLAINT FOR DECLARATORY JUDGMENT

         For its Complaint against Defendant DVG Public Adjustment Services, LLC (“DVG

or the “Insured”), Plaintiff Scottsdale Insurance Company (“Scottsdale”) states the

following.

                                               PARTIES

         1.           Scottsdale is an insurance company duly organized and existing under the

laws of the State of Ohio with its principal office located in Scottsdale, Arizona.

         2.           Upon information and belief, DVG is a limited liability company organized

and existing under the laws of the State of Connecticut with its principal place of business

located in Columbia, Connecticut.

         3.           Upon information and belief, the sole member of DVG is Steven Gold, who

resides at 88 Erdoni Road, Columbia, Connecticut 06237.

                                      JURISDICTION AND VENUE

         4.       The Court has jurisdiction over this action pursuant to 28 U.S.C.   §
I 332(a)(1). There is complete diversity of citizenship between Scottsdale and the



Halloran & Soge LLP                                                              Phone 860.522.6103
225 Asylum Street                             HAL LO R A N                       Fax 860.5480006
Hartford CT06103                         ‘iii SAGE                               ]unsNo 026105
              Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 2 of 7



Insured, and the amount in controversy exceeds $75,000 exclusive of interest and

costs.

         5.      Venue is proper in this District and Division pursuant to 28 U.S.C.           §
1391(b)(1). DVG’s principal place of business is in this District and Division.

                                    FACTUAL ALLEGATIONS

                                               The Policy

         6.      Scottsdale issued Business and Management Indemnity Policy No.

EKS31 54205 to DVG (the “Policy”) effective for the period from April 9, 2015 to April 9,

2016 (the “Policy Period”). A copy of the Policy is attached hereto as “Exhibit 1.”

         7.      Subject to the Policy’s terms, conditions, limitations, exclusions, and

endorsements, the Policy provides coverage under a Miscellaneous Professional

Services coverage Section (the “MPS coverage Section”). (Ex. 1 at Declarations, Item

3.)

         8.      The Limit of Liability of the Policy’s MPS coverage Section is $500,000 for

each ‘claim” and in the aggregate. (Ex. 1 at Declarations, Item 3.) That Limit of Liability

is subject to a Retention of $2,500 for each “Claim.” (Ex. 1 at Declarations, Item 3.)

         9.         Section D(1) of the Policy’s MPS coverage Section states:

         The liability of the Insurer shall apply only to that part of Loss, which is
         excess of the Retention amounts applicable to this Coverage Section, as
         shown in Item 3 of the Declarations. The Insureds shall be responsible for
         payment of the Retentions, which the lnsureds shall bear uninsured and at
         their own risk. If different parts of a single Claim are subject to different
         applicable Retentions under this Coverage Section, the applicable
         Retentions will be applied separately to each part of such Loss, but the sum
         of such Retentions shall not exceed the largest applicable Retentions.

(Ex. 1 at MPS Coverage Section         §    D(1).)

                                                     -2-


HaNoran&SageLLP                        :1                                          o860522.6l3
225 Asylum Street                               HALLORAN                        Pox 860.548.0006
Hortlord,CT06103                                SAGE                            JurisNo.026105
           Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 3 of 7



        10.     “Loss” is defined as “damages, judgments, settlements, pre-judgment and

post-judgment interest awarded by a court, and Costs, Charges and Expenses incurred

by any of the Insureds” with various exceptions. (Ex. at MPS Coverage Section                     §   B(7)

and Endorsement No. 4.)

        11.     The Policy defines “Costs, Charges and Expenses” to include “reasonable

and necessary legal costs, charges, fees and expenses incurred by any of the Insureds

in defending Claims.        .   .   .“   (Ex. I at MPS Coverage Section   §   B(4).)

        12.     Section D(6)(4) of the Policy’s MPS Coverage Section provides that “[tJhe

lnsureds agree to provide the Insurer with all information, assistance and cooperation

which the Insurer reasonably requests and agree that, in the event of a Claim, the

Insureds will do nothing that shall prejudice the position of the Insurer or its potential or

actual rights of recovery.” (Ex. 1 at MPS Coverage Section                § D(6)(4)).
        13.         Section J of the Policy’s General Terms and Conditions states, in relevant

part:   “The Insureds agree to provide Insurer with such information, assistance and

cooperation as Insurer reasonably may request, and they further agree that they shall

not take any action which in any way increases Insurer’s exposure under this Policy.”

(Ex. 1 at General Terms & Conditions               § J.)
                                             The Underlying Action

        14.         On or about December 25, 2015, the Insured submitted a lawsuit filed by

Constance Kessel against DVG on or about November 19, 2015 (the “Underlying Action”)

to Scottsdale for coverage under the Policy. The Underlying Action is currently pending

in the Superior Court of Hartford, Connecticut.               A copy of the Complaint filed in the

Underlying Action is attached hereto as “Exhibit 2.”
                                                       -3-


Halloran&SageLLP                                                                        PhoneS6O.522.6103
22S Asylum Street                                                                       Fax 860 548 0006
Hartford CT06103                                   SAGE                                 jurisNo 026105
           Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 4 of 7



        15.         Scottsdale is providing the Insured with a defense in the Underlying Action

subject to a full reservation of its rights under the Policy and at law.

        16.         Scottsdale and the defense counsel that Scottsdale assigned to defend the

Insured in the Underlying Action have on numerous occasions reasonably requested the

assistance and cooperation of the Insured in the defense of the Underlying Action,

including requesting DVG to participate in telephone conferences to discuss defense

strategy, requesting DVG’s and its principal’s cooperation in discovery and depositions in

the Underlying Action, and to move the Underlying Action toward potential resolution.

        1 7.        To date, the Insured has ignored and not responded to Scottsdale’s and

assigned defense counsel’s numerous requests for such assistance and cooperation.

        18.         The Insured has violated Section D(6)(4) of the Policy’s MPS Coverage

Section and Section J of the Policy’s General Terms and Conditions (the “Cooperation

Clauses”) by failing to provide Scottsdale with the assistance and cooperation it has

reasonably requested. Scottsdale has been prejudiced by such failure and is likely to be

further prejudiced if the Insured continues to violate the Cooperation Clauses.

        19.         To date, the Retentions that the Insured is responsible to pay under Section

D(1) of the Policy’s MPS Coverage Section have not been paid by the Insured.

               COUNT I DECLARATORY JUDGMENT AS TO THE INSURED’S
                          -




                      VIOLATION OF THE COOPERATION CLAUSES

        20.         Scottsdale hereby adopts by reference the allegations contained in

paragraphs 1 through 19 of this Complaint as if fully set forth herein.

        21.         An actual, present, and justiciable controversy exists concerning whether

the Insured has violated the Cooperation Clauses.

                                                 -4-


HQIIoran&Sa9eLLP                                                                   086056103
225 Asylum Street                            HALLORAN                            Fax 860 548 0006
Hatitord CT06103                             SAGE                                JunsNo 026105
            Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 5 of 7



          22.       The Insured’s failure to respond to Scottsdale’s reasonable requests for

assistance and cooperation violates the Cooperation Clauses, and Scottsdale has been

prejudiced thereby.

          23.       Scottsdale requests that the Court declare there is no coverage for the

Underlying Action under the Policy due to the Insured’s violations of the Cooperation

Clauses and that, as a result, Scottsdale has no obligation to pay the Insured any Loss,

including Costs, Charges and Expenses, incurred in connection with the Underlying

Action.

                COUNT II— DECLARATORY JUDGMENT AS TO THE INSURED’S
                  OBLIGATIONS TO SATISFY THE POLICY’S RETENTIONS

          24.       Scottsdale hereby adopts by reference the allegations contained in

paragraphs 1 through 23 of this Complaint as if fully set forth herein.

          25.       Scottsdale pleads this count in the alternative.

          26.       An actual, present, and justiciable controversy exists concerning whether

Scottsdale has any obligations under the Policy unless and until the Insured satisfies its

responsibility to pay the applicable Retentions as set forth in Section D(1) of the Policy’s

MPS Coverage Section.

          27.     The Insured has not satisfied its responsibility to pay the applicable

Retentions.

          28.       In the event Scottsdale’s request for declaratory judgment in Count I is

denied, Scottsdale requests that the Court declare that Scottsdale has no obligation to

pay the Insured any Loss, including Costs, Charges and Expenses, incurred in connection




                                                  -5-


Halloran&SageLCP                                                              Phore86O.522.6lO3
225 Asylum Street
                                         I    HALLORAN                        Fax 860 548 0006
Hartford,CTO61O3                              SAt3E                           JutisNo. 026105
              Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 6 of 7



with the Underlying Action unless and until the Insured satisfies its responsibility to pay

the applicable Retentions.

                                        PRAYER FOR RELIEF

        WHEREFORE, Scottsdale prays that the Court enter an Order:

        1.       declaring that there is no coverage for the Underlying Action under the

                 Policy due to the Insured’s violations of the Cooperation Clauses and that,

                 as a result, Scottsdale has no obligation to pay any Loss, including Costs,

                 Charges and Expenses, incurred in connection with the Underlying Action;

        2.       alternatively declaring that Scottsdale has no obligation to pay any Loss,

                 including Costs, Charges and Expenses, incurred in connection with the

                     Underlying Action unless and until the Insured satisfies its responsibility to

                     pay the applicable Retentions;

         3.      awarding Scottsdale its costs, expenses, and attorneys’ fees to the

                 greatest extent allowed by law; and

        4.       awarding Scottsdale all other relief the Court deems just and equitable.



                                                         THE PLAINTIFF:
                                                         SCOTTSDALE INSURANCE
                                                         COMPANY




                                                           Kevin J. Greene
                                                           Fed. Bar #ctl 6742
                                                           Rachel J. Fain
                                                           Fed. Bar #ct29620
                                                           HALLORAN & SAGE LLP
                                                           One Goodwin Square
                                                   -6-


HaNoron & Sage LLP                                                                  Phone 860.522.6103
225 Asylum Street                              HAL LO R A N                         Fax 860.548.0006
HartfordCT06l03                                SAGE                                 jurisNo. 026105
           Case 3:19-cv-01055-KAD Document 1 Filed 07/03/19 Page 7 of 7



                                              225 Asylum Street
                                              Hartford, CT 06103
                                              Phone: 860 522-6103
                                              Fax: 860-548-0006
                                              greene©halloransage.com
                                              fain©halloransage.com
                                              Its Attorneys




                                       -7-


HaI(ornn&ScigeLLP                 :

                                                                  Phone86O.522.6103
225 Asylum Street                     HALLDRAN                    Fax 860 548 0006
Hartford CT06103                      SAGE                        JurisNo 026105
